ZOO ENTERTAINMENT, INC.
3805 Edwards Road, Suite 400
Cincinnati, OH  45209


May 16, 2011


Mr. David Rosenbaum
9435 Shawnee Run Road
Cincinnati, Ohio 45236


Dear Mr. Rosenbaum:


This letter amendment (this “Amendment”) hereby amends that certain letter
agreement (the “Agreement”) by and between you and Zoo Entertainment, Inc. (the
“Company”) dated as of October 1, 2010.  In consideration of the promises and
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, you and the Company
hereby agree to amend the Agreement as follows:


1.           Section 2 of the Agreement is hereby deleted in its entirety and
replaced with the following:


2.           Fees.


(a)           The Company hereby agrees to pay you a monthly fee of $7,000 (the
“Wells Fargo Monthly Fee”) (commencing on October 1, 2010 and continuing on the
same date of each month thereafter), for so long as the Wells Fargo Loan and the
Wells Fargo Guaranty remain in full force and effect; provided, however, that if
for any month no amount of the Wells Fargo Loan is due and owing (but the Wells
Fargo Loan has not been terminated) as of the last day of the month, the Wells
Fargo Monthly Fee shall not be owed for the following month.


(b)           In consideration for your guaranty of the increased indebtedness
incurred by the Company under the Working Capital Loan, the Company hereby
agrees to pay you $25,000 on each of May 31, 2011 and July 1, 2011, for so long
as the Working Capital Loan and the Working Capital Guaranty (or any comparable
accounts receivable factoring facility and guaranty by you are secured by the
Company in lieu thereof) remain and full force and effect; provided, however,
that if the balance of the Working Capital Loan and the Working Capital Guaranty
consists only of amounts relating to the financing of accounts receivable of
Microsoft, Sony, Apple, Google or Valve, you will not be entitled to any of the
payments provided for in herein.  On or before August 31, 2011, the Company will
make a determination as to whether it will continue to pay to you $25,000 each
quarter and will notify you of such decision at that time so that you may
terminate your guaranty effective September 30, 2011.
 
 
1

--------------------------------------------------------------------------------

 

 
(c)           The fees set forth in this Section 2 shall be deemed to fully
compensate you for guaranteeing up to $20,000,000 of the full and prompt payment
and performance by the Company and its subsidiaries of obligations in connection
with the Wells Fargo Loan and the Working Capital Loan.


2.           You and the Company agree that the Agreement will continue to be in
full force and effect as modified by the terms of this Amendment.


[signature page follows]


 
2

--------------------------------------------------------------------------------

 
 

        Very truly yours,           ZOO ENTERTAIMENT, INC.                
 
By:
/s/ David Fremed       David Fremed       Chief Financial Officer          

 
Accepted and agreed as of the date first written above:
                         
/s/ David Rosenbaum
   
 
 
David Rosenabaum
   
 
 
 
   
 
 

 
 
3

--------------------------------------------------------------------------------

 
 